Case 1:13-cv-01518-ADC Document 139-14 Filed 10/29/18 Page 1 of 3

 
 

: AND COUNSELORS AT LAW
-Marvand, Virginia, West Virginia, andl Washington DC

IY Rectyitle Pike, Suite ine
ROCKVILLE, MARYI LAND 40822.

(309) 804.3900
FAX (201) 838-1954.
Way Shepemel..

 

une: 19, 2018
ROBERT HILLMAN, ESO.
thillman@sivpecom

Direct Dial 301-804-9385
Renee L. McCray

109 Edgewood Steet
Baltitiore, Maryland: 21229

 

Re: Renee. McCray ¥, Samuel f White PC. etal.

Civil Action No: 1- T3-ev-095 18-GLR

Discovery Dispute Demand for Resolution asto Request for Production of
Documents

Dear Ms, MeCray:

This will acknowledge receipt of'your letter dated Jume 13 received byine-on June 18
regardirig a dispute involvingthe answers to interrogatories of your first: set of i interrogattries
and production of documents

i. "With regard to-your first demand on the:production of documents you asked
usto provide all documents identifying Wells Farge as the creditor. We
provided this te. rou and anfortinately itappears ‘you have not reviewed
same carefully. The followiig documentation describe Same: documents P-
One, 2, 15, 20,22, 24, 28, 29,31, 79, 81, 84.21 seq, 89, 93-95, 98, 100, 102,
103, 104, 106, 108-112, 113, 115, E16, £19; 125, to name-a few. We
‘believe that we have satisfied the answerand the: request is provided in the
you ate not entitled to ary: other substantiation or validation relative to this
request

2. Request number.3 US for a copy of the contract between the law fitz andthe
creditor. We provided to you the referral, Youware not entitled toacopy of

h
Case 1:13-cv-01518-ADC Document 139-14 Filed 10/29/18 Page 2 of 3

any contract involving legal services which is protected by attorney client
privilege. In addition, this contract is irrelevant for the. purposes of the
instant litigation and would not. lead to discoverable nor admissible
information. If you believe otherwise, please delineate in detail why you
believe that such contract is necessary and/or relevant and in the instant
matter relative to whether or not there was a verification of the alleged
debt. In the interim, I suggest your review. The 116, P117 and PT18.

3. Requestnumber 4 is irrelevant to the instant situation and it 18 irrelevant how
or when the debt was purchased by Wells Fargo:and or FHLMC. These are
réquest ddcuments that. you should direct te them not to the substitute
trustees invariably, the document request is overly broad and irrelevant to

_ the situation. I suggest you review the case of Deutsche Banik v. Brock and
Anderson v, Burson both State of Maryland decisions which delineate
what is necessary to show ownership of the note. Here there was actual
possession which was proved on 2 Separate occasions and to courts of
competent jurisdiction-and as such, no response to the request is necessary
nor will any be provided relative to the response previously provided

4. With regard to the mistaken address, that is not an issue which can be
addressed or should be addressed through a discovery dispute. This i$-an
error that you created in the creation of your documentation and is
irrelevant since you asked the questions they were responded to relative to
the request and the definitions provided. Accordingly no modification is
required nor will it be provided.

5. Interrogatory numbet 3 We believe that the answer to the interrogatory was
proper in clear and unambiguous as such no response is necessaty.
6. Interrogatory number 5 request.a legal conclusion which goes beyorid the.

factual request ofan interrogatory the interrogatory respect was responded
to with the appropriate factual information and no further adjustment nor
response is. required to the facts as responded to. Once again the
interrogatory: may not solicit-a legal opinion ner legal conclusion unless
advanced to an expert which these were not

7. Interrogatory number 6 deals with the sought legal conclusion to establish the
alleged right to foreclose. The alleged right to foreclose belongs to the
secured party who provides direct. action through the: servicer ‘to the
substitute trustees whose. duty it is is to act upon the information being
advanced. Yout interrogatory solicits legal conclusions and legal opinions
which are. irrelevant to the factual inquiry of an purpose of an
Case 1:13-cv-01518-ADC Document 139-14 Filed 10/29/18 Page 3 of 3

interrogatory..No further response is required. See:documents P 116-118, ,
POIS

8, Interrogatory number 7 a review the interrogatory still leads one to review the
inferrogatory is vague ambiguous and overly broad. If you wish to restate
your interrogatory to clarify same and make same less and ambiguous and
narrower than, the defendants will reconsider filing a supplemental and
amended answer to same. In the meantime the defendants. maintain that
their answer is proper in light of the answer provided

The Defendants believe that they are properly and fully answered but the
interrogatories and request-for production of documents. Fo date, you have not provided
appropriate responses to that the discovery disputes that have been forwarded to you
previously where your answers failed to comply with the general-rules and definitions of
answers to interrogatories. The interrogatories which were sent to US for very specific and
nartow factual resporises and you failed to provide them in actéordance. with the rules.

Accordingly we will afford you one last opportunity to provide same by close of
business on Thutsday, June 21 at which time. we will proceed with filing the: appropriate
motions to compel and seek the appropriate sanctions.

Awaiting yout immediate response and thariking you advance for your courtesy, I
remain

    
    
 

Sampel Pw hite PC
ihn
PSX LA?

  

Pkase-pote that this firm may be deemedia-debt collector and any information-clifained may be used for that purpose:
